DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant's arguments and amendments received 06/29/2022 have been fully considered.  With regard to 35 U.S.C. § 112 and 35 U.S.C. § 102, Applicant argues that the cited prior art does not disclose “see applicant argument pages 10-13”. This language corresponds to the newly amended language of claims 1, 11, 20 and dependent claims.  
           As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below how the art on record reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set. Further, while the 35 U.S.C. § 112 rejection withdrawn upon canceled the limitation considered under a new matter; the 35 U.S.C. § 102 rejection stands with additional paragraphs of Utsunomiya cited correspond to the newly added limitation to the claims as outlined below.

Applicant argument in regarding to claim 4:
Utsunomiya teaches:
[0075] The motion information generation circuitry 14 carries out pattern matching with the distance image information of each frame by using such human body patterns. For example, the motion information generation circuitry 14 carries out pattern matching between the human body surface of the human body pattern illustrated in FIG. 2B and the distance image illustrated in FIG. 2A to extract a person in a certain posture from the distance image information. In this manner, the motion information generation circuitry 14 obtains the coordinates of the human body surface of the person drawn in the distance image. Furthermore, as described above, in a human pattern, relative positions of a human body surface and joints are known. The motion information generation circuitry 14 thus calculates the coordinates of the joints in the person drawn in the distance image from the coordinates of the human body surface of the person. In this manner, as illustrated in FIG. 2C, the motion information generation circuitry 14 obtains the coordinates of the joints forming the human body skeleton from the distance image information.
[0076] Note that the coordinates of the joints obtained here are coordinates in the distance image coordinate system. Note that the motion information generation circuitry 14 may use information indicating relative positions of the joints supplementary in carrying out the pattern matching. The information indicating the relative positions of the joints contains connections between joints (“connection between the joint 2a and the joint 2b,” for example), and the ranges of motion of the joints, for example. A joint is a part connecting two or more bones. The angle between bones changes with a change in posture, and the ranges of range are different for different joints. A range of motion is expressed by the largest value and the smallest value of the angle between bones that the joint connects, for example. In learning a human body pattern, the motion information generation circuitry 14 also learns the ranges of motion of the joints and stores the learned ranges of motion in association with the respective joints, for example. 
As such, the examiner stands with the rejection. All the claimed invention is rejected as outlined below.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, 16-19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utsunomiya et al. US 2015/0310629.

In regard to claim 1 Utsunomiy teaches a method for adding a video special effect, comprising: acquiring an image frame in a video (see the motion information generation circuitry 14 acquires the generated distance image information of each frame..--paragraphs 0071-0072), and recognizing a target human joint point of a user in the image frame (see human body pattern has information on 20 joints..—paragraphs 0073-0074); 5in a case where a position of the target human joint point in the image frame satisfies a joint position condition in a preset video special effect condition (claim interpretation “set position or preset position [at least paras. 0028 and 0041 applicant application publication]”; see paragraphs 0073-0074 of Utsunomiy), using the image frame as a target image frame and acquiring at least two consecutive image frames before the target image frame (see the motion information generation circuitry 14 carries out pattern matching between the human body surface of the human body pattern illustrated in FIG. 2B and the distance image illustrated in FIG. 2A to extract a person in a certain posture from the distance image information..—paragraph 0075); determining a motion state of the target human joint point according to the target human joint point recognized in the at least two consecutive image frames (see the motion information generation circuitry 14 carries out pattern matching between the human body surface of the human body pattern illustrated in FIG. 2B and the distance image illustrated in FIG. 2A to extract a person in a certain posture from the distance image information..--paragraphs 0075); 10in a case where the motion state of the target human joint point satisfies a joint motion condition, matching the joint position condition, in the video special effect condition (see generation circuitry 14 obtains the coordinates of the joints forming the human body skeleton from the distance image information..—paragraphs 0075), acquiring a video special effect matching the video special effect condition (see paragraphs 0075); using a video position of the target image frame as a special effect adding starting point; and adding, from the special effect adding starting point and according to special effect duration of the video special effect matching the video special effect condition, the video special effect to image frames matching the special effect duration in the video (see In one example, the specification circuitry 142 extracts the moving object from a difference between a “T-second image” that is an image of the T-second frame and a “(T+t)-second image” that is an image of the (T+t)-second frame, and sets a predetermined area containing the extracted moving object as a recognition target area R1 for specifying the motion information as illustrated in FIG. 6B. If gait training is carried out toward the motion information collector 10 as illustrated in FIG. 5, the specification circuitry 142 obtains the difference in depth between the pixels in the “T-second image” and those in the “(T+t)-second image” to extract pixels whose depth information has changed, for example. For an object such as a chair that does not move, the difference will be “0” since the depth information does not change, and the object can be determined to be an object other than the subject and deleted. The specification circuitry 142 then carries out an area expansion process such as morphological operation on pixels whose depth information has changed, for example, to set the recognition target area R1…………………… Specifically, the specification circuitry 142 calculates the difference between the “T-second image” and the “(T+t)-second image” to extract pixels corresponding to the moving object in the image. The specification circuitry 142 then carries out the area expansion process on the extracted pixels to set the recognition target area R1 containing the entire moving object. The specification circuitry 142 then specifies motion information contained in the set recognition target area R1 as the motion information of the subject. For example, the specification circuitry 142 specifies skeleton information containing the joints 2a.sub.1 to 2t.sub.1 illustrated in FIG. 5 as the motion information of the subject carrying out rehab...--paragraphs 0075-0076, 0105-0106); wherein the case where the position of the target human joint point in the image frame satisfies the joint position condition in the preset video special effect 10condition comprises: in a case where the position of the target human joint point in the image frame is within a set position range matching the join position condition and a position of the target human joint point in a previous image frame of the image frame is not within the set position range, the image frame is determined as the target image frame and it is determined that the target human 15joint point recognized in the target image frame satisfies the joint position condition (see "T-second image" that is an image of the T-second frame and a "(T+t)-second image" that is an image of the (T+t)-second frame, and sets a predetermined area containing the extracted moving object as a recognition target area R1 for specifying the motion information as illustrated in FIG. 6B. If gait training is carried out toward the motion information collector 10 as illustrated in FIG. 5, the specification circuitry 142 obtains the difference in depth between the pixels in the "T-second image" and those in the "(T+t)-second image" to extract pixels whose depth information has changed…--paragraphs 0041, 0075-0076, 0099, 0106-0109), 

15 In regard to claim 2 Utsunomiy teaches a method of claim 1, wherein acquiring the image frame in the video comprises: acquiring the image frame in the video in real time in a process of recording the video (see extraction may be performed in real time when the motion information is obtained..—paragraphs 0117, 0123); and wherein adding, at the video position associated with the target image frame in the video, the video special effect matching the video special effect condition comprises: using a video position of the target image frame as a special effect adding starting point (see the motion information indicates motions of multiple persons at the same time. The motion information storage circuitry 231 stores motion information in association with photographing start time information on the time when photographing of the motion is started..--paragraphs 0183, 0195); and 20adding, from the special effect adding starting point and according to special effect duration of the video special effect matching the video special effect condition, the video special effect to image frames matching the special effect duration in the video (see paragraphs 0075-0076, 0183, 0195).  

In regard to claim 3 Utsunomiy teaches a method of claim 2, wherein determining the motion state of the target human joint point according to the target human joint point recognized in the at least two consecutive image 25frames comprises: determining the motion state of the target human joint point according to video positions associated with the at least two consecutive image frames in the video and positions of the target human joint point in the at least two consecutive image frames (see the motion information generation circuitry 14 carries out pattern matching between the human body surface of the human body pattern illustrated in FIG. 2B and the distance image illustrated in FIG. 2A to extract a person in a certain posture from the distance image information..--paragraphs 0071, 0075-0076).  

In regard to claim 4 Utsunomiy teaches a method of claim 3, wherein the case where the motion state of the target human joint point satisfies the joint motion condition, matching the joint position condition, in the video special effect condition comprises: in a case where a change direction of the positions of the target human joint point in the at least 5two consecutive image frames satisfies a change direction in the joint motion condition, determining that the motion state of the target human joint point satisfies the joint motion condition (see the motion information generation circuitry 14 obtains the coordinates of the joints forming the human body skeleton from the distance image information..--paragraphs 0075-0076).  


In regard to claim 6 Utsunomiy teaches a method of claim 2, wherein the method further comprises: displaying image frames in the video on a video preview interface in real time in the process of recording the video (see real-time and display…--paragraphs 0093, 0117, 0123); and wherein during the operation of adding the video special effect to the image frames matching 20the special effect duration in the video, the method further comprises: displaying, on the video preview interface in real time, the image frames to which the video special effect is added (see paragraphs 0075-0076, 0093, 0117, 0123).  

In regard to claim 7 Utsunomiy teaches a method of claim 3, wherein the method further comprises: displaying image frames in the video on a video preview interface in real time in the process of 25recording the video (see paragraphs 0093, 0123); and wherein during the operation of adding the video special effect to the image frames matching the special effect duration in the video, the method further comprises: displaying, on the video preview interface in real time, the image frames to which the video special effect is added (see paragraphs 0082, 0093, 0117, 0123). 

In regard to claim 8 Utsunomiy teaches a method of claim 4, wherein the method further comprises: displaying image frames in the video on a video preview interface in real time in the process of recording the video; and wherein during the operation of adding the video special effect to the image frames matching 5the special effect duration in the video, the method further comprises: displaying, on the video preview interface in real time, the image frames to which the video special effect is added (see paragraphs 0082, 0093, 0117, 0123).  

In regard to claim 9 Utsunomiy teaches a method of claim 5, wherein the method further comprises: displaying image frames in the video on a video preview interface in real time in the process of 10recording the video (see paragraphs 0117, 0123); and wherein during the operation of adding the video special effect to the image frames matching the special effect duration in the video, the method further comprises: displaying, on the video preview interface in real time, the image frames to which the video special effect is added (see paragraphs 0117, 0123).  

15 In regard to claim 10 Utsunomiy teaches a method of claim 6, wherein the video special effect comprises at least one of a dynamic animation special effect or a music special effect; and wherein displaying, on the video preview interface in real time, the image frames to which the video special effect is added comprises: drawing the dynamic animation special effect in the image frames of the video on the video 20preview interface in real time, and playing the music special effect (see determines an object whose position changes in a three-dimensional space around the subject to be a moving object in the image information obtained over time by the obtaining circuitry 141..--paragraphs 0103, 0117, 0123).
Claims 11-14, 16-19 list all similar elements of claims 1-4, 6-9, but in terminal device form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-4, 6-9 applies equally as well to claims 11-14, 16-19.
Claim 20 list all similar elements of claim 1, but in a non-transitory computer-readable storage form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.
Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Wang et al. US 2018/0047175
Guigues et al. US 2014/0334670
Bulzacki US 2013/0278501

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/            Examiner, Art Unit 2481